 

Exhibit 10.2

 

 

CONFIDENTIALITY AND NONCOMPETITION AGREEMENT

 

This Confidentiality and Noncompetition Agreement (“Agreement”) is entered into
by and between The Valspar Corporation, including its subsidiaries, (“Valspar”)
and Gary E. Hendrickson (“Executive”).

 

1.             Understandings.   In consideration of his appointment to, and
impending assumption effective June 1, 2011 of, the position of President/Chief
Executive Officer and the compensation and benefits he shall receive therewith,
Executive voluntarily agrees to the terms of this Agreement.  Executive agrees
and acknowledges that Valspar informed Executive, as part of its original offer
of employment as President/Chief Executive Officer, that the restrictions
contained in this Agreement would be required as a term and condition of his new
position with Valspar.  Executive and Valspar acknowledge that the restrictions
set forth in this Agreement have been carefully considered and negotiated
between the parties.  Executive understands and acknowledges that by the nature
of his position as an important and highly-compensated executive employee he
will develop intimate knowledge of Valspar’s business and its and business
partners around the world.  In light of these understandings, Executive agrees
that the covenants set forth in this Agreement are reasonable and will not
unduly restrict Executive in securing other employment in the event of
termination of employment.  Executive and Valspar further agree that the
post-employment restrictions and obligations contained in this Agreement shall
survive termination of Executive’s employment and shall apply regardless of
whether Executive’s termination is voluntary or involuntary, and regardless of
the reason for the termination.

 

2.             Duties.   During his employment with Valspar, Executive shall
serve Valspar faithfully and to the best of his ability and shall devote his
full business and professional time, energy, and diligence to the performance of
his job duties unless otherwise agreed in writing by Valspar.  Executive shall
perform such duties for Valspar (i) as are customarily incident to his position
and (ii) as may be assigned or delegated to him from time to time by Valspar. 
During his employment with Valspar, Executive shall not engage in any other
business activity that would conflict or interfere with his ability to perform
his duties under this Agreement.

 

3.             Confidential Information.

 

a.             “Confidential Information” shall mean any information not
generally known or readily ascertainable by Valspar’s competitors or the general
public, and includes trade secrets.  Confidential Information includes, but is
not limited to, Valspar’s acquisition or divestiture strategy, contemplated
product line, manufacturing processes, compilations, manufacturing
representatives and distributors, Valspar’s business and financial methods and
practices, plans, pricing, marketing, merchandising and selling techniques and
information, research and development data, customer lists, supplier lists,
business strategy, methods, know-how, formulas, Inventions, discoveries, and
information relating to existing and potential claims, disputes, and
litigation.  Executive acknowledges that Valspar owns such Confidential
Information.

 

b.             Both during and after the term of Executive’s employment with
Valspar:

 

i)              Executive agrees to take all reasonable and prudent steps to
protect and preserve Valspar’s Confidential Information.

 

ii)             Executive expressly agrees that he shall not, during the term of
employment or at any time thereafter, divulge, furnish, or make accessible to
anyone, or use in any way, any Confidential Information, other than for benefit
of Valspar in the ordinary course of the business of Valspar.  Other than for
Valspar, Executive shall not at any time provide services to any person or
entity if providing such services would require or likely result in Executive’s
using or disclosing Confidential Information.

 

iii)            Executive will treat information as confidential when it is
labeled “confidential” or “trade secret.”  Executive will also treat information
not expressly identified as “confidential” or “trade secret” as confidential if,
under the circumstances, Executive knows or has reason to know that Valspar
intends to keep that type of information confidential.

 

iv)           Valspar and Executive agree that any Confidential Information that
Executive receives shall not be governed by this Agreement if such Confidential
Information: (i) is or becomes public knowledge through no act or failure to act
by Executive, or (ii) is or becomes available to Executive from an unrestricted
third party without a breach of confidentiality.

 

v)            Executive shall make no attempts or assist any other parties in
attempting to reverse compile, disassemble, or otherwise reverse engineer
Valspar’s Confidential Information, nor shall Executive knowingly permit others
to do so.

 

 

--------------------------------------------------------------------------------



 

 

4.             Noncompetition and Nonsolicitation.  Executive agrees that during
his employment with Valspar and for a period of three (3) years immediately
following termination of his employment with Valspar, Executive shall not
(except on Valspar’s behalf during Executive’s employment), directly or
indirectly, for himself or for any other person or entity:

 

a.            Own any interest in, manage, control, participate in, consult
with, be employed by, render services for, plan, organize, or in any manner
engage in any business involving the design, development, manufacture,
marketing, sale, or distribution of any Competitive Product within any
geographical area in the world (it being acknowledged or agreed that Valspar’s
business is worldwide in scope).  Nothing herein shall prohibit Executive from
being a passive owner of not more than one percent of the outstanding stock of
any class of a corporation which is publicly traded, so long as Executive has no
active participation in the business of such corporation.  “Competitive Product”
means any product, process, or service (including any component thereof or
research to develop information useful in connection with a product, process, or
service) that is being designed, developed, assembled, manufactured, marketed,
or sold by anyone other than Valspar and which is of the same general type,
performs similar functions, competes with or is used for the same purposes as a
Valspar Product.  “Valspar Product” means any product, process, or service
(including any component thereof or research to develop information useful in
connection with a product, process, or service) that, during Executive’s
employment with Valspar, was being researched, designed, developed, assembled,
manufactured, marketed, or sold by Valspar, or with respect to which Valspar had
acquired Confidential Information to use in the design, development, assembly,
manufacture, marketing or sale of a product, process, or service.

 

b.            Induce or attempt to induce any Valspar employee or contractor to
leave Valspar’s employ or engagement, or in any way interfere with the
relationship between Valspar and any Valspar employee or contractor.

 

c.            Hire any person who was a Valspar employee at any time during the
twelve months prior to the termination of Executive’s employment.

 

d.            Induce or attempt to induce any customer, supplier, licensee,
licensor, distributor, or other business relation of Valspar (including any
person or entity that is negotiating or exploring entering into such a
relationship with Valspar) to cease doing business with Valspar, or in any way
intentionally interfere with the relationship between any such person or entity
and Valspar (including, without limitation, making any negative or disparaging
statements or communications regarding Valspar).

 

5.             Copyrights.  Executive agrees that, as an employee of Valspar,
any articles, documentation, visual works, computer, software, and/or internet
applications or other work of authorship (hereinafter referred to as “Works”)
prepared by Executive for the benefit of, or for distribution, use by, or
publication to, Valspar, or prepared at the request of Valspar (as well as
Executive’s contributions to any other Works relating to Valspar), shall be
considered “work made for hire” under U.S. Copyright law and that all such Works
shall belong to Valspar.  To the extent that any such Works cannot be considered
a “work made for hire,” Executive agrees to disclose and hereby assigns to
Valspar all right, title, and interest in and to such Works, and agrees to
assist Valspar by executing any such documents or applications as may be useful
to evidence, register, or perfect such ownership of such Works.  To the extent
such Works are based on preexisting work in which Executive has an ownership
interest, Executive grants Valspar all right, title, and interest in such Works
free and clear of any claim based on the preexisting work.

 

6.             Return of Confidential Information and Property.  Executive
specifically acknowledges that all of the records of any and all business
conducted by or related to Valspar, including but not limited to records and
files pertaining to products, services, suppliers, customers, practices,
techniques, distributors, licensors, and licensees are the property of Valspar
and not that of Executive.  Upon the termination of his employment (or earlier
if requested), Executive agrees to deliver promptly to Valspar all of its
property, including all Works, Inventions, and copies thereof, work in progress,
research data, equipment, documents, correspondence, notebooks, reports,
formulas, computer programs, software, software documentation, sales data,
business manuals, price lists, customer lists, samples, and all other materials
and copies thereof relating any in any way to the business of Valspar.

 

7.             Cooperation in Claims.  During the period of Executive’s
employment and thereafter, Executive shall cooperate with Valspar in any
internal investigation or administrative, regulatory or judicial proceeding as
reasonably requested by Valspar (including, without limitation, Executive being
available to Valspar upon reasonable notice for interviews and factual
investigations, appearing at Valspar’s request to give truthful testimony
without requiring service of a subpoena or other legal process, volunteering to
Valspar all pertinent information and turning over to Valspar all relevant
documents which are or may come into Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other permitted
activities and commitments).

 

8.             Remedies.  The parties acknowledge and agree that any breach by
Executive of the terms of this Agreement may cause Valspar irreparable harm and
injury for which money damages would be inadequate.  Accordingly, Valspar, in
addition to any other remedies available at law or equity, shall be entitled, as
a matter of right, to injunctive relief in any court of competent jurisdiction. 
The parties agree that such relief may be granted without the necessity of
proving actual damages.  Further, if Valspar prevails against Executive in a
legal action for violation of any portion of this Agreement, Valspar shall be
entitled to collect from Executive any attorneys’ fees and costs incurred in
bringing any action to enforce the terms of this Agreement, as well as any
attorneys’ fees and costs for the collection of any judgments in Valspar’s favor
arising out of Executive’s violations.  The parties further agree that, if
Executive breaches Section 4 of this Agreement, the time period for such
restriction(s) contained therein shall be extended by the length of time that
Executive was in breach of such restriction(s).  Nothing in this Agreement shall
limit Valspar’s remedies under state for federal law or elsewhere.

 

 

--------------------------------------------------------------------------------



 

 

9.             Successors and Assigns.  This Agreement shall be binding upon
Executive’s heirs, assigns, executors, administrators, other legal
representatives and permitted assigns and upon Valspar’s successors and
assigns.  This Agreement may be transferred or assigned by Valspar but may not
be assigned by Executive without Valspar’s prior written consent.

 

10.          Enforceability.  If a court finds any term of this Agreement to be
invalid, unenforceable, or void, the parties agree that the court shall modify
such term to make it enforceable to the maximum extent possible.  If the term
cannot be modified, the parties agree that the term shall be severed and all
other terms of this Agreement shall remain in effect.

 

11.          Waiver.  The failure of a party to require compliance with any term
or obligation of this Agreement shall not constitute a waiver or prevent
enforcement of such term or obligation.  A term or obligation of This Agreement
may be waived only by a written instrument signed by the party waiving
compliance.

 

12.          Entire Agreement and Modification.  This Agreement constitutes the
entire agreement between the parties as to its subject matter and supersedes all
prior agreements, understandings, and negotiations between the parties regarding
its subject matter, whether oral or written.  No modification, supplement, or
amendment of any provision hereof shall be valid unless made in writing and
signed by the parties.

 

13.          Unconditional Obligations.  It is intended that the obligations of
Executive to perform pursuant to the terms of this Agreement are unconditional
and do not depend on the performance or nonperformance of any agreements,
duties, or obligations between Valspar and Executive not specifically contained
in this Agreement.

 

14.          Captions.  The headings of all of the sections of this Agreement
are for convenience only and shall not affect the construction or interpretation
of this Agreement.

 

15.          Survival of Provisions.  The parties agree that Sections 3, 4, 5,
6, 7, and 8, and all other provisions necessary for enforcement of such
provisions, shall survive termination of this Agreement and termination of
Executive’s employment for any reason.

 

16.          Governing Law/Venue.  This Agreement shall be governed and
construed in accordance with the laws of the State of Minnesota.  The parties
agree that any action relating to this Agreement shall be instituted and
prosecuted in Hennepin County, Minnesota, in either state court (Hennepin County
District Court) or federal court (United States District Court for the District
of Minnesota).  Executive and Valspar hereby consent to submit to the personal
jurisdiction of such courts and agree not to bring any action relating to this
Agreement or Executive’s employment and/or termination in any court other than
Hennepin County District Court or United States District Court for the District
of Minnesota.

 

17.          Counterparts.  More than one counterpart of this Agreement may be
executed by the parties hereto, and each fully executed counterpart shall be
deemed an original.

 

With the intention of being bound hereby, the parties have executed this
Agreement as of the dates set forth below.

 

Dated:  2/17/11

 

/s/ Gary E. Hendrickson

 

 

Gary E. Hendrickson

 

 

 

 

 

 

 

 

The Valspar Corporation

 

 

 

Dated:  2/17/11

By:

/s/ Rolf Engh

 

 

Rolf Engh

 

 

 

 

Its:

Executive Vice President

 

 

 

--------------------------------------------------------------------------------